EXHIBIT COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges) The following table sets forth our consolidated ratios of earnings to fixed charges and preferred stock dividends for the periods shown.For purposes of computing the ratios, earnings represent income before taxes, extraordinary items and the cumulative effect of accounting changes, plus fixed charges.Fixed charges represent total interest expense plus an estimate of the interest within rental expense, including and excluding interest on deposits.Currently, we have no shares of preferred stock outstanding and have not paid any dividends on preferred stock in the periods shown.Therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is not different from the ratio of earnings to fixed charges. Three Months Ended June 30, 2009 2008 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Including Deposits): Earnings: Income before income taxes $10,569 $12,402 Add:Fixed charges, net 26,102 26,728 Income before income taxes and fixed charges, net 36,671 39,130 Fixed charges Interest expense 25,431 26,158 Estimate of interest (1/3) within rental expense 174 168 Interest on unrecognized tax benefits 497 402 Total fixed charges 26,102 26,728 Ratio of Earnings to Fixed Charges 1.40 1.46 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Excluding Deposits): Earnings: Income before income taxes $10,569 $12,402 Add:Fixed charges, net 14,384 12,276 Income before income taxes and fixed charges, net 24,953 24,678 Fixed charges Interest expense (excluding deposits) 13,713 11,706 Estimate of interest (1/3) within rental expense 174 168 Interest on unrecognized tax benefits 497 402 Total fixed charges 14,384 12,276 Ratio of Earnings to Fixed Charges 1.73 2.01 Six Months Ended June 30, 2009 2008 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Including Deposits): Earnings: Income before income taxes $14,416 $21,460 Add:Fixed charges, net 54,538 55,861 Income before income taxes and fixed charges, net 68,954 77,321 Fixed charges Interest expense $53,685 $55,157 Estimate of interest (1/3) within rental expense 356 302 Interest on unrecognized tax benefits 497 402 Total fixed charges 54,538 55,861 Ratio of Earnings to Fixed Charges 1.26 1.38 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Excluding Deposits): Earnings: Income before income taxes $14,416 $21,460 Add:Fixed charges, net 28,608 23,441 Income before income taxes and fixed charges, net 43,024 44,901 Fixed charges Interest expense (excluding deposits) 27,755 22,737 Estimate of interest (1/3) within rental expense 356 302 Interest on unrecognized tax benefits 497 402 Total fixed charges 28,608 23,441 Ratio of Earnings to Fixed Charges 1.50 1.92
